DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant’s election without traverse of Group I in the reply filed on 08/08/22 is acknowledged.  Examiner acknowledged that claims 1-10 are pending; claims 11-23 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Romano (US 2018/0090847) in view of Zhao (US 2020/0295465).
Regarding Claim 1, Romano teaches a mobile phone (Fig. 1:10) comprising: a housing structure (Fig. 1: 12), the housing structure defining a side surface (Fig. 1: 12W) of the mobile phone; a front cover (Fig. 8: 150 part of Fig. 1: 14) coupled to the housing structure and defining a front surface (Fig. 8: 150 is a display cover) of the mobile phone; a rear cover (Fig. 1: 12R) coupled to the housing structure and defining a rear surface (Fig. 1: 12R forms rear exterior face) of the mobile phone; a display (Fig. 8: 152) positioned below the front cover; a first antenna (Fig. 1: located in region 20; [0028] “antennas may, if desired, be mounted in regions 20”) defining a first radiation pattern extending through the front surface ([0028] “The antennas may include antenna resonating elements that emit and receive signals through the front of device 10 (i.e., through inactive portions IA of display 14)”) of the mobile phone; a second antenna (Fig. 2: located in slot 22; [0031] “Slots in the ground plane such as slot 22 may be used in forming antenna resonating elements) defining a second radiation pattern extending through the rear surface ([0028] “The antennas may include antenna resonating elements that emit and receive signals through the front of device 10 (i.e., through inactive portions IA of display 14) and/or from the rear and sides of device 10”) of the mobile phone; and a third antenna (Fig. 1: located in edge 12; [0028] “antennas may, if desired, be mounted in regions 20 along opposing peripheral edges of housing 12”) defining a third radiation pattern extending through the side surface ([0028] “The antennas may include antenna resonating elements that emit and receive signals through the front of device 10 (i.e., through inactive portions IA of display 14) and/or from the rear and sides of device 10”) of the mobile phone.
Romano does not teach directional antenna.
Zhao is in the field of antenna (abstract) and teaches directional antenna [0028].
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Romano with directional antennas as taught by Zhao in order to provide directional signals propagation at desired locations (front, sides, and rear) while shielding other surrounding locations since this allows antenna units to be placed closer to other electronics without negatively impacting their operation with undesired signal leakage [0058].

Regarding Claim 2, the combination of Romano and Zhao teaches the mobile phone of claim 1, wherein the first directional antenna, the second directional antenna, and the third directional antenna are configured to operate at a frequency band between about 25 GHz and about 39 GHz (Zhao [0021] “the microwave or millimeter electromagnetic waveforms reside within a frequency range from about between 600 Megahertz (MHz) to 72 Gigahertz (GHz)”).

Regarding Claim 3, the combination of Romano and Zhao teaches the mobile phone of claim 2, wherein: the frequency band is a first frequency band (Zhao [0046] “the Ka band (e.g., 26-40 GHz)”); the first directional antenna, the second directional antenna, and the third directional antenna define a first antenna group ([0028] “The antennas may include antenna resonating elements that emit and receive signals through the front of device 10 (i.e., through inactive portions IA of display 14) and/or from the rear and sides of device 10”); and the mobile phone further comprises: a second antenna group (Romano [0028] “Antennas may also be mounted in other portions of device 10, if desired”; as evidence by Shin (US 2019/0312334) Figs. 8, 12) configured to operate at a second frequency band (Romano Fig. 10: LB) different than the first frequency band; and a third antenna group (Romano [0028] “Antennas may also be mounted in other portions of device 10, if desired”; as evidence by Shin (US 2019/0312334) Figs. 8, 12) configured to operate at a third frequency band (Romano Fig. 10: MB) different than the first frequency band and the second frequency band.

Regarding Claim 6, the combination of Romano and Zhao teaches the mobile phone of claim 1, wherein: the first radiation pattern extends along a first primary transmission direction (Romano [0028] “antennas may include antenna resonating elements that emit and receive signals through the front of device 10”); the second radiation pattern extends along a second primary transmission direction (Romano [0028] “antennas may include antenna resonating elements that emit and receive signals…from the rear…of device 10”) that is different from the first primary transmission direction; and the third radiation pattern extends along a third primary transmission direction (Romano [0028] “antennas may include antenna resonating elements that emit and receive signals…from the…sides of the device 10”) that is different from the first primary transmission direction and different from the second primary transmission direction.

Regarding Claim 9, the combination of Romano and Zhao teaches the mobile phone of claim 1, wherein the first directional antenna comprises: a first directional antenna element configured to operate at a first frequency (Zhao Fig. 1: 108; [0025] “the microwave or millimeter electromagnetic waveforms reside within a frequency range from about between 600 Megahertz (MHz) to 72 Gigahertz (GHz)”); and a second directional antenna element configured to operate at a second frequency (Zhao Fig. 1: 106; [0046] “bottom shielding structure 202 has dimensions that fall within a range of 5 mm×5 mm×1 mm at the Ka band (e.g., 26-40 GHz)”) different from the first frequency.

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Romano, Zhao as applied to claim 3 and further in view of Lee (US 2019/0165454).
Regarding Claim 4, the combination of Romano and Zhao teach the mobile phone with all the limitations as claimed in claim 3 except the housing structure comprises: a first conductive component defining a first portion of the side surface of the mobile phone; a second conductive component defining a second portion of the side surface of the mobile phone; and a nonconductive joining element retaining the first conductive component and the second conductive component and defining a third portion of the side surface of the mobile phone; and the first conductive component defines: a first antenna of the second antenna group; and a first antenna of the third antenna group.
Lee is in the field of mobile phone (abstract) and teaches the housing structure comprises: a first conductive component (Fig. 9: 913) defining a first portion (Fig. 9: 913 is top left) of the side surface of the mobile phone; a second conductive component (Fig. 9: 911) defining a second portion (Fig. 9: 911 is top) of the side surface of the mobile phone; and a nonconductive joining element (Fig. 9: 9101) retaining the first conductive component and the second conductive component and defining a third portion (Fig. 9: 9101 joining section) of the side surface of the mobile phone; and the first conductive component defines: a first antenna (Fig. 9: A3) of the second antenna group (Fig. 4A: 421; [0120] “third antenna A3 may contribute as an antenna operating in a high band, a mid band”; [0121] “400-1 may be the same or similar module, and may perform wireless communication in a band ranging from around 20 GHz to 100 GH”); and a first antenna of the third antenna group (Fig. 4A: 422; [0120] “third antenna A3 may contribute as an antenna operating in a high band, a mid band”; [0121] “400-1 may be the same or similar module, and may perform wireless communication in a band ranging from around 20 GHz to 100 GH”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Romano, Zhao with conductive/non-conductive section as taught by Lee in order to provide directional signals propagation at desired locations (front, sides, and rear) while shielding other surrounding locations since this allows antenna units to be placed closer to other electronics without negatively impacting their operation with undesired signal leakage or degradation of radiation performance [Lee 0125].

Regarding Claim 5, the combination of Romano, Zhao and Lee teach the mobile phone of claim 4, wherein: the second antenna group defines a first multiple-in multiple-out antenna array; and the third antenna group defines a second multiple-in multiple-out antenna array (Romano [0050] “using antenna diversity or multiple-input multiple-output (MIMO) schemes”).
Allowable Subject Matter
Claims 7-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844